DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

2.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 January 2021 has been entered.
Claims 1-4, 6-11, and 13-14 are pending and have been examined. 

Allowable Subject Matter
Claims 1-4, 6-11, and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 6-11, and 13-14 previously entered by Examiner’s Amendment on 23 December 2021 are allowable. 
The closest prior art of Perez-D’Arpino et al. (“Fast Target Prediction of Human Reaching Motion for Cooperative Human-Robot Manipulation Tasks using Time Series Classification”, 2015 IEEE International Conference on Robotics and Automation (ICRA), Seattle, May 26-30, 2015, pp. 6175-6182), Li et al. (“Human-Robot Collaboration Based on Motion Intention Estimation”, IEEE/ASME Transactions on Mechatronics, Vol. 19, No. 3, June, 2014, pp. 1007-1014), and De Momi et al. (“A Neural Network-Based Approach for Trajectory Planning in Robot-Human Handover Tasks”, Front. Robot. Al 3:34, 27 June 2016, pp. 1-10) do not fairly teach or suggest the t at the time step t, a state xt, representing estimated positions, velocities and accelerations of the arm joints, wherein the state xt depends on both a previous value of the state, at a previous time step t, and an estimated reaching intention g for the arm joints of the user that define a new reaching task, and wherein the arm joint positions, velocities, and accelerations are estimated by applying a Kalman filter to the recorded data;.. .learning one or more weights of the neural network based on the computed training data, the neural network being configured to derive an estimated goal location of the one or more reaching tasks, wherein the one or more weights make inferences that estimate the reaching intention g based on starting arm positions and motion trajectories; ... computing, by a computer processor, the estimated goal location, defining the estimated reaching intention g, of the new reaching task by applying the neural network to the partial trajectory of the new reaching task; wherein computing the estimated goal location comprises solving a parameter inference problem by wav of an expectation-maximization (EM) algorithm, wherein the EM algorithm utilizes a nonlinear state transition model, representing a positional state of the robot over time, that is discretized using first-order Euler approximation, and wherein the learning system computes an error in the state xt  based on the state estimate and measurement of the state, and wherein the error is utilized to update the NN weights at a next time step.”

c.    Perez-D’Arpino et al. teach the prediction of the goal/destination of user reaching motion using a Bayesian classification model learned using a set of user trajectory demonstrations but they do not teach a neural network implementation to perform the prediction, do not teach the derivation of state estimation based on a classification prediction, do not teach a Kalman filter algorithm for estimating any parameters and therefore do not teach “deriving, from the measurements obtained from the captured data zt at the time step t, a state xt, representing estimated positions, velocities and accelerations of the arm joints, wherein the state xt depends on both a previous value of  the state, at a previous time step t, and an estimated reaching intention g for the arm joints of the user that define a new reaching task, and wherein the arm joint positions, velocities, and accelerations are estimated by applying a Kalman filter to the recorded data; .. . learning one or more weights of the neural network based on the computed training data, the neural network being configured to derive an estimated goal location of the one or more reaching tasks, wherein the one or more weights make inferences that estimate the reaching intention g based on starting arm positions and motion trajectories; ... computing, by a computer processor, the estimated goal location, defining the estimated reaching intention g, of the new reaching task by applying the neural network to the partial trajectory of the new reaching task; wherein computing the estimated goal location comprises solving a parameter inference problem by wav of an expectation- maximization (EM) algorithm, wherein the EM algorithm utilizes a nonlinear state transition model, representing a positional state of the robot over time, that is discretized using first-order Euler approximation, and wherein the learning system computes an error in the state xt, based on the state estimate and measurement of the state, and wherein the error is utilized to update the NN weights at a next time step.” Li et al. teach the prediction of the goal/destination of user reaching motion using a neural network based on partial trajectories with inferences made according to updateable weights, teach the determination of the goal location with the (radial basis function) neural network with weights updated by approximating representing the unknown dependencies of the goal location on the interaction force and arm state information (x, xdot) by a linear combination of Gaussian Radial Basis functions with weights modified through backpropagation according to a quadratic cost function and an error estimate determined through adaptive impedance control configured to generate the error signal according to arm position, velocity, acceleration states, a quadratic Lyapunov function, and the estimated goal/destination, but do not teach goal estimation and weight update computation using an expectation-maximization algorithm that uses a state transition model using a linearized discretized representation of a nonlinear state model and do not teach a Kalman filter implementation for estimating arm states based on the estimated goal/destination and therefore do not teach “deriving, from the measurements obtained from the captured data zt at the time step t, a state xt, representing estimated positions, velocities and accelerations of the arm joints, wherein the state xt depends on both a previous value of the state, at a previous time step t, and an estimated reaching intention g for the arm joints of the user that define a new reaching task, and wherein the arm joint positions, velocities, and accelerations are estimated by applying a Kalman filter to the recorded data; ... wherein computing the estimated goal location comprises solving a parameter inference problem by way of an expectation-maximization (EM) algorithm, wherein the EM algorithm utilizes a nonlinear state transition model, representing a positional state of the robot over time, that is discretized using first-order Euler approximation, and wherein the learning system computes an error in the state xt, based on the state estimate and measurement of the state, and wherein the error is utilized to update the NN weights at a next time step.” DeMomi et al. teach the learning of humanlike trajectories to a goal/destination using a feed forward neural network based on a training set of trajectories with inferences of trajectory positions (between start and end) made according to updateable weights that are learned based upon the backpropagation of the error (i.e., discrepancy between predicted actual and desired trajectory points) but they do not teach the usage of the neural network to predict an intended goal/destination based on a partial trajectory and the training of that neural network according to an expectation maximization algorithm that is used to compute an error for updating the weights and do not teach the estimation of states using a Kalman filter based on the intended goal/destination and thereby do not teach “deriving, from the measurements obtained from the captured data zt at the time step t, a state xt, representing estimated positions, velocities and accelerations of the arm joints, wherein the state xt depends on  both a previous value of the state, at a previous time step t, and an estimated reaching  intention g for the arm joints of the user that define a new reaching task, and wherein the arm joint positions, velocities, and accelerations are estimated by applying a Kalman filter to the recorded data... the neural network being configured to derive an estimated goal location of the one or more reaching tasks, wherein the one or more weights make inferences that estimate the reaching intention g based on starting arm positions and motion trajectories; ... computing, by a computer processor, the estimated goal location, defining the estimated reaching intention g, of the new reaching task by applying the neural network to the partial trajectory of the new reaching task; wherein computing the estimated goal location comprises solving a parameter inference problem by way of an expectation-maximization (EM) algorithm, wherein the EM algorithm utilizes a nonlinear state transition model, representing a positional state of the robot over time, that is discretized using first-order Euler approximation, and wherein the learning system computes an error in the state xt, based on the state estimate and measurement of the state, and wherein the error is utilized to update the NN weights at a next time step.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983.  The examiner can normally be reached on M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT LEWIS KULP/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122